Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 9, 1975 (the date on the clerk’s extract of the minutes is August 6, 1975), convicting him of robbery in the first degree, robbery in the second degree (three counts), grand larceny in the third degree and assault in the second degree (three counts), upon a jury verdict, and imposing sentence. Case remanded to the Supreme Court, Kings County, for a hearing to determine whether the 11-month delay between indictment and defendant’s first motion to dismiss the indictment was occasioned by the District Attorney. Appeal held in abeyance in the interim. Where there has been a delay of over 11 months between the indictment and postindictment prosecution, a mere claim that the People made a good faith effort to locate the defendant is insufficient. A hearing must be held to determine whether the postindictment delay was reasonable (see People v Wallace, 26 NY2d 371; People v Valentin, 46 AD2d 906). Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.